Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a package substrate comprising at least two data interfaces; and a stack of memory components stacked on the package substrate, wherein the memory components of the stack are homogeneous,” in combination with other recited elements in independent claim 2. 

       The prior art of record doesn’t teach or render obvious “receiving, by steering logic of a first memory component, first data via a first data interface that is coupled to one of at least two data interfaces of the memory package; and sending, by the steering logic, the first data via a second data interface that is coupled to all other memory components of the stack;” in combination with other recited elements in independent claim 12.

3.    Ware et al. (U.S. Patent Application Pub. No: 20120179880 A1), the closest prior art of record, teaches a memory controller device has a first memory interface to receive first control information from a first memory device and a second memory interface; also an access control circuit to access the first memory device via the first memory interface based on the first control information, and to access a second memory device via the second memory interface. However, Ware doesn’t teach “a package substrate 

       Ware doesn’t teach “receiving, by steering logic of a first memory component, first data via a first data interface that is coupled to one of at least two data interfaces of the memory package; and sending, by the steering logic, the first data via a second data interface that is coupled to all other memory components of the stack;”

4.      Venugopal et al. (U.S. Patent Application Pub. No: 20140304462 A1) teaches a module has a local memory controller accessing data in volatile memory banks. Venugopal discloses an interface is connected with an external memory controller to access the module. Venugopal suggests a multiplexing circuitry selectively connects the memory banks to the local memory controller and the interface to the external memory controller.  Venugopal further discloses amultiplexing circuitry isolates the first memory bank of the volatile memory banks from the interface to the external memory controller when the multiplexing circuitry connects one of the memory banks to the local memory controller. However, Venugopal doesn’t teach “a package substrate comprising at least two data interfaces; and a stack of memory components stacked on the package substrate, wherein the memory components of the stack are homogeneous,” 

       Venugopal doesn’t teach “receiving, by steering logic of a first memory component, first data via a first data interface that is coupled to one of at least two data interfaces of 

5.      Therefore, the prior art of record doesn’t teach or render obvious “a package substrate comprising at least two data interfaces; and a stack of memory components stacked on the package substrate, wherein the memory components of the stack are homogeneous,” including other elements as recited in independent claim 2. 

      The prior art of record doesn’t teach or render obvious “receiving, by steering logic of a first memory component, first data via a first data interface that is coupled to one of at least two data interfaces of the memory package; and sending, by the steering logic, the first data via a second data interface that is coupled to all other memory components of the stack;” including other elements as recited in independent claim 12. 

6.   Independent claim 14 recites limitations similar to those noted above for independent claim 2 is considered allowable for the same reasons noted above for claim 2.  

7.    Dependent claims 3-11,13 and 15-21 recites limitations similar to those noted above for independent claims 2,12 and 14 are considered allowable for the same reasons noted above for claims 1,12 and 14.  



                                          Conclusion 
           RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
         References Considered Pertinent but not relied upon
       Huang (US Patent Application Pub. No: 20080218155 A1) teaches a circuit has an output voltage comparing circuit receiving a feedback voltage and comparing the feedback voltage with a reference voltage to output a comparing signal. Huang discloses a pulse generating circuit receives the comparing signal. Huang suggests a switch circuit is coupled to the pulse generating circuit, output voltage comparing circuit, and a power converter for transmitting a pulse signal from the pulse generating circuit to the power converter when the comparing signal is in a logic state. Huang further discloses the power converter adjusts the output voltage based on an enable time of the received pulse signal. 
      Sicard teaches the receiver has a comparator with a current generator operated when a received signal is asserted to produce an input current and a reference current. Sicard discloses a switch in the comparator is responsive to the input current when the 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181